UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7725



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNIS ALLEN BREWER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-91-342; CA-97-1089-1)


Submitted: March 30, 2006                       Decided: April 7, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Allen Brewer, Appellant Pro Se.    Christine Fay Wright,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Dennis Allen Brewer seeks to appeal the district court’s

order denying relief on his Fed. R. Civ. P. 60(b) motion requesting

reconsideration of his motion filed under 28 U.S.C. § 2255 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.           28 U.S.C. § 2253(c)(1)

(2000); Reid v. Angelone, 369 F.3d 363, 368-69 (4th Cir. 2004).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).    A   prisoner   satisfies   this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).           We have independently

reviewed the record and conclude that Brewer has not made the

requisite    showing.      Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 DISMISSED




                                  - 2 -